Information Disclosure Statement
	The information disclosure statement filed 8/25/22 has been considered.

Corrected Notice of Allowability
	Claims 1-18 are still allowed over the prior art of record cited in the IDS.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(see reasons described in the notice of allowance filed 7/1/22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN 105317949 and JP 2011002082 both cited in the information disclosure statement describe slip control for a transmission, however both lack the first and second motors are each below a base speed, adjust power ratio between the motors to mitigate slip state and if one or both motors are at or above the base speed, lower a power output of the drivetrain to mitigate slip state (as to claim 1), determining the traction drive operating in a slip state based on a first comparison of the measured speed to kinematic speed above, determining a type of the state based on a second comparison of the measured speed of the ring member to measured speed of first motor and a third comparison of measured speed of sun member to measured speed of second motor and taking an action based on determined type of state (as to claim 7) and determine a kinematic output speed of the drivetrain based on a ring- to-sun ratio drive; and determine a slip state of the drive based on a comparison of the output speed to the kinematic speed (as to claim 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 2, 2022